Per curiam.
The decision of this court in Allstate Ins. Co. v. Bentley, 122 Ga. App. 738 (178 SE2d 700) has, on certiorari, been affirmed in part and reversed in part. Chief Justice Almand, Justice Felton and Justice Hawes dissented to the reversal. See Bentley v. Allstate Ins. Co., 227 Ga. 708. The judgment of this court is vacated and the holdings in the Supreme Court decision are made the holdings of this court. Divisions 2, 7 (b), 8 and 9 of this court’s opinion were not considered by the Supreme Court and must be accepted as correct statements of law. Thus the judgment of the superior court must be reversed in part with direction to enter an order to assure compliance with the holdings in Divisions 7 (b) and 8 of our earlier opinion. Otherwise the judgment of the superior court is affirmed.

Judgment reversed in part; affirmed in part.


Bell, C. J., Quillian and Whitman, JJ., concur.

*280Decided July 16, 1971.
Kilpatrick, Cody, Rogers, McClatchey & Regenstein, Devereaux F. McClatchey, Donald L. Shafer, Terry W. Cox, for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Robert J. Castellani, Assistant Attorney General, for appellee.-
Alston, Miller & Gaines, Francis Shackelford, F. Dean Copeland, Whelchel, Dunlap & Gignilliat, James A. Dunlap, amicus curiae.